Title: To George Washington from Carpenter Wharton, 17 February 1777
From: Wharton, Carpenter
To: Washington, George



Sir
Philada Feby 17th 1777.

I have the Pleasure to inform you that I have recd your favour of the 5th Inst. and in Compliance to your Excellencys order, I have wrote to General Mifflin to furnish me with a Number of Waggons to remove all the Salt Provisions, Flour and Liquor from this City to the Magazines fixed at Mill-Town, Lancaster and York-Town—There are several Persons who are Purchasing Beef and Pork for the Use of the Army, by the direction of Mr Thomas Lowrey and Mr Irvine, and are depossiting it in Places in East Jersey—There is likewise at New-Town in this State, about five hundred Barrels of Beef and Pork which I had Salted there—Captain Wade has directed a Quantity more there, as he alledges by your Instruction.
If your Excellency thought it proper I would remove the Provision that is in Jersey, as well as out from New-Town, to a Magazine I am filling within thirteen Miles of this City, on the Lancaster Road, it can be readily moved from thence to any Part of the Jerseys—I have purely mentioned the moving of those Provisions to the Magazines; as I conceive,

from prudential Reasons—I have just received Letters from Mr Richard Graham of Dumfries in Virginia, and Mr Thomas Richardson of George-Town Maryland, who I have appointed Commissaries, & by whom I am inform’d that every necessary for the Troops are provided for accomodateing them on their March—It has given me much pain to find that your Excellency has had cause to Complain of the Misconduct of some Persons in the Commissary Department if your Excellency will please to attend to the Information I beg to give you respecting my Conduct, I shall be happy; as it is founded in Truth—When you ordered me to this City, I informed Mr Irvine that I should supply him with every thing from this Place which the State of New Jersey could not yield, which he assured me he would write to me for, in consiquence of which, on my returning to this City, I made large Purchases of Spiritous Liquors, Soap, Candles & other Matters, which I was confident could not be provided in the Jerseys; I did not wait for an Order from Mr Irvine, but immediately sent him several Waggons Loaded with the above Articles, and at the same time sent my Clerk with it to Morris-Town, Mr Irvine inform’d him, he would receive nothing from me; that he was appointed Deputy Commissary General by your Excellency, & in consiquence of which appointed his Brother to be sole purchaser in this City & at the same time ordered him to purchase five hundred Hogsheads of Rum, which caused me to decline sending any Thing to head Quarters.
My Reason for declining Purchasing for the Army, was, that whilst there was two Contractors, in one place, I was certain that every Article would be much higher & would soon be made a superficial Scarceity—At the request of Captain Wadsworth, I have undertaken to supply Mr Irvine with every thing necessary from this Quarter, & if your Excellency will please to order him to write at all Times for sutch Things as the Army may want, you may be assured I will do it with much pleasure & I trust your Excellency will not for the future have cause of Complaint, as I will use every means in my power to give you Satisfaction—Mr Irvine aught at all Times to look round him & to write for Supplies long before they are absolutely wanted, that the Army may not know the want of any Thing—I have the satisfaction to inform your Excellency, that I have purchased (for the Use of the Army) eight thousand Bushells of Salt; the gratest part of which I shall send to the Magazines, the remainder for the immediate use of the Troops—I beg leave to present your Excellency with Six Lemons raised within two or three Miles of this City. I am, with due respect, your Excellencys, most obediant Humble Servt

Carpenter Wharton

